AGREEMENT AND PLAN OF MERGER

          THIS AGREEMENT AND PLAN OF MERGER ("Agreement") dated as of
November 7, 2002, is entered into by and among Environmental Lighting Concepts,
Inc., a Minnesota corporation ("ELC"), Mark R. Schroeder ("Schroeder") and
Gregory J. Orman ("Orman")(Schroeder and Orman collectively, the "ELC
Stockholders"), Innovative Energy Consultants Inc., a Missouri corporation
("IEC") and Great Plains Energy Incorporated, a Missouri corporation ("GPE").

RECITALS

          WHEREAS, ELC is a member of Custom Energy Holdings, L.L.C., a Delaware
limited liability company ("CEH") pursuant to the Second Amended and Restated
Limited Liability Company Agreement of CEH dated as of July 26, 2002 (the "CEH
Agreement").

          WHEREAS, ELC, as a member of CEH, holds 580,000 units of Series SEL
Economic Interest and 580,000 units of Series SEL Voting Interest, 765,000 units
of Series CE Economic Interest and 765,000 units of Series CE Voting Interests
(all as defined in the CEH Agreement) (collectively, the "CEH Units"), which
represent all of the assets of ELC.

          WHEREAS, the ELC Stockholders are the sole stockholders of ELC.

          WHEREAS, the Board of Directors of ELC, IEC and GPE deem it advisable
and in the best interests of each corporation and its respective stockholders
that ELC, IEC and GPE enter into a strategic business combination in order to
advance the long-term business interests of ELC and GPE, and have therefore
approved this Agreement, the Merger (as hereinafter defined) and the other
transactions contemplated by this Agreement;

          WHEREAS, the combination of ELC and GPE shall be effected by the terms
of this Agreement through a transaction in which ELC will merge with and into
IEC (a wholly-owned subsidiary of GPE), with IEC as the surviving corporation;
and

          WHEREAS, it is intended that, for federal income tax purposes, the
merger shall qualify as a reorganization under the provisions of
Sections 368(a)(1)(A) and 368(a)(2)(D) ("Tax-Free Reorganization") of the
Internal Revenue Code of 1986, as amended (the "Code").

AGREEMENT:

          NOW, THEREFORE, in consideration of the premises and mutual agreements
hereinafter set forth, the parties hereto agree as follows:

ARTICLE I
THE MERGER

          Section1.1   The Merger. Upon the terms and subject to the conditions
set forth in this Agreement, at the Effective Time (as hereinafter defined), ELC
shall be merged (the "Merger") with and into IEC in accordance with the Missouri
General and Business Corporation Law (the "MGBCL") and the Minnesota Business
Corporation Act ("MBCA"), whereupon the separate existence of ELC shall cease,
and IEC shall continue as the surviving corporation (the "Surviving
Corporation").

          Section 1.2   The Closing. Upon the terms and subject to the
conditions of this Agreement, the closing of the Merger (the "Closing") shall
take place at November 7, 2002 (the "Closing Date").

          Section 1.3   Filings. Upon the Closing, ELC and IEC will file
(i) articles of merger with the Secretary of State of the State of Missouri and
make all other filing or recordings required by the MGBCL in connection with the
Merger, and (ii) a certificate of merger with the Secretary of State of the
State of Minnesota and make all other filings or recordings required by the MBCA
in connection with the Merger. The Merger will become effective at such time as
the certificate of merger is duly filed with the Secretary of State of the State
of Missouri or at such later time as is agreed to by ELC and IEC specified in
the certificate of merger (the "Effective Time").

          Section 1.4   Effects. The Merger shall have the effects set forth in
Section 351.458 of the MGBCL and Section 302A.651 of the MBCA. Without limiting
the generality of the foregoing, and subject thereto, at the Effective Time, the
Surviving Corporation shall succeed to all the assets, rights, privileges,
powers and franchises and be subject to all of the liabilities, restrictions,
disabilities and duties of ELC and IEC, all as provided under the MGBCL and
MBCA.

          Section 1.5   Articles of Incorporation and Bylaws of the Surviving
Corporation. The articles of incorporation and bylaws of IEC as in effect
immediately prior to the Effective Time shall be the articles of incorporation
and bylaws of the Surviving Corporation.

          Section 1.6   Directors and Officers of the Surviving Corporation. The
directors of IEC immediately prior to the Effective Time shall be the initial
directors of the Surviving Corporation, each to hold office in accordance with
the articles of incorporation and bylaws of the Surviving Corporation, and the
officers of IEC immediately prior to the Effective Time shall be the initial
officers of the Surviving Corporation, in each case until their respective
successors are duly elected or appointed.

          Section 1.7   Conversion of Shares. At the Effective Time:

          (a)  Each share of capital stock of IEC outstanding immediately prior
to the Effective Time shall be converted into and become one share of capital
stock of the Surviving Corporation with the same rights and privileges as the
shares so converted and shall constitute the only outstanding shares of capital
stock of the Surviving Corporation; and

          (b)  Each share of ELC Common Stock (as hereinafter defined)
outstanding immediately prior to the Effective Time shall be converted into the
right to receive the Merger Consideration. The term "Merger Consideration"
payable in aggregate for all shares of ELC Common Stock shall mean (i) that
number of whole shares of GPE fully paid and nonassessable voting common stock,
no par value ("GPE Common Stock"), as set forth in Schedule 1.7(b) attached
hereto, and (ii) a promissory note in the principal amount computed as set forth
on Schedule 1.7(b) to Orman ("Orman Note") and a promissory note in the
principal amount computed as set forth on Schedule 1.7(b) to Schroeder
("Schroeder Note") (collectively, the "Notes"), which Notes will be
substantially in the forms attached hereto as Exhibits A-1 and A-2,
respectively. The Orman Note shall be issued by GPE and the Schroeder Note shall
be issued by IEC. Until such time as all principal, interest and other payments
due with respect to the Schroeder Note have been paid in full, GPE and IEC agree
to keep all of the CEH Units in IEC and not to place any encumbrance of any type
thereon. If, after the date of this Agreement and prior to the Closing Date, GPE
shall (a) declare any dividend payable in shares of GPE Common Stock to its
common stockholders of record prior to the Closing Date, or (b) split, combine,
reclassify, or a make a similar change in the outstanding shares of GPE Common
Stock, then an equitable adjustment shall be made in the number of shares of GPE
Common Stock constituting that portion of the Merger Consideration.

          Section 1.8   Distributions Prior to Closing. Immediately prior to the
Closing of the Merger, ELC shall declare a dividend in an amount equal to the
tax distribution attributable to the CEH Units for the period ending with
respect to the Closing Date and Orman and Schroeder shall be entitled to receive
from Strategic Energy, L.L.C. ("SEL") such amounts therefrom in proportion to
their ownership interests in ELC. The income, gain, loss and deductions
attributable to the CEH Units shall be allocated to ELC through the Closing Date
and to IEC after the Closing Date.

ARTICLE II
REPRESENTATIONS AND WARRANTIES OF ELC

          ELC represents and warrants to IEC and GPE as follows, except as set
forth on Schedule II hereto and except that none of the following
representations and warranties shall be interpreted as directly or indirectly
making any representations or warranties as to any fact, matter, condition,
circumstance or otherwise with respect to CEH or SEL (other than with respect to
Section 2.9).

          Section 2.1   Organization; Power. ELC is a corporation duly organized
and validly existing under the laws of the State of Minnesota. ELC is qualified
to do business and is in good standing in each jurisdiction in which its
property or business requires such qualification. ELC has the requisite
corporate power and authority to conduct its business as such business is now
being conducted and to consummate the transactions contemplated hereby.

          Section 2.2   Articles of Incorporation and Bylaws. ELC has furnished
GPE a true, correct and complete copy of (a) its articles of incorporation, as
amended to date and (b) its bylaws, as amended to date. Such articles of
incorporation and bylaws are in full force and effect.

          Section 2.3   Authorization of Agreement. The execution, delivery and
performance of this Agreement by ELC has been duly and effectively authorized by
all necessary corporate action (including, but not limited to, approval by the
ELC Stockholders). This Agreement constitutes a valid and binding obligation of
ELC enforceable in accordance with their terms (subject to applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer and
other similar laws affecting creditors' rights generally and to general
principals of equity, regardless of whether in a proceeding at equity or at
law).

          Section 2.4   No Conflicts. The execution, delivery and performance of
this Agreement by ELC will not, with or without the giving of notice or the
lapse of time, or both, (a) violate any provision of law, statute, rule or
regulation to which it is subject, (b) violate any judgment, order, writ or
decree of any court applicable to it, (c) breach, violate or cause the loss of
any permits, licenses, orders or approvals relating to the business of ELC, or
(d) result in a breach of or conflict with any term, covenant, condition or
provision of, result in a modification or termination of, constitute a default
under, or result in the creation or imposition of any lien, security interest,
restriction, charge or encumbrance upon any of the property or assets of ELC
pursuant to, the articles of incorporation or bylaws of ELC or any commitment,
contract or other agreement or instrument to which it is a party or by which the
property or assets of ELC are or may be bound or affected.

          Section 2.5   Capitalization. The authorized capital stock of ELC
consists of 100,000 shares of common stock, no par value, of which 50,920 shares
of voting common stock are issued and outstanding ("ELC Common Stock"). All of
the outstanding shares of ELC Common Stock are owned of record by the ELC
Stockholders in the amounts set forth on Schedule 2.5. All outstanding shares of
ELC Common Stock have been duly authorized and validly issued and are fully paid
and nonassessable and not subject to preemptive rights. There are no
obligations, contingent or otherwise, of ELC to repurchase, redeem or otherwise
acquire any shares of ELC Common Stock. There are no equity securities of any
class of ELC, or any security exchangeable into or exercisable for such equity
securities, issued, reserved for issuance or outstanding. There are no options,
warrants, securities, calls, rights, commitments or agreements of any character
to which ELC is a party or by which ELC is bound obligating ELC to issue,
deliver or sell, or cause to be issued, delivered or sold, additional shares of
stock of ELC or obligating ELC to grant, extend, accelerate the vesting of or
enter into any such option, warrant, equity security, call, right, commitment or
agreement. There are no voting trusts or other agreements or understandings with
respect to the shares of ELC Common Stock to which ELC is a party.

          Section 2.6   Financial Statements. ELC has heretofore furnished GPE
the unaudited balance sheet of ELC as of December 31, 2001 (the "ELC Financial
Statements"). The ELC Financial Statement has been prepared in accordance with
GAAP (except as may be noted therein and except for the absence of footnotes)
and fairly presents in all material respects the financial condition of ELC at
the date thereof (subject to normal, recurring year-end audit adjustments that
are not in the aggregate material).

          Section 2.7   Books and Records. The minute book of ELC, which has
been made available to GPE and its representatives, contains materially accurate
and complete records of actions taken by its stockholders and Board of Directors
(and committees thereof) for the last five years. The books of accounts and
records of ELC are true, complete and correct in all material respects.

          Section 2.8   Liabilities. Except as set forth in Schedule II, ELC has
no outstanding claims, liabilities or indebtedness contingent or otherwise.

          Section 2.9   Assets. ELC has good, valid and marketable title to the
CEH Units, free and clear of any and all liens, encumbrances, charges, claims,
restrictions, pledges, security interests or other impositions. Except as set
forth on Schedule II, ELC is not a party to any agreement, lease, contract, loan
or other arrangement. ELC does not own or lease any real property and has no
assets other than the CEH Units.

          Section 2.10   Consents and Approvals. No permit, application, notice,
transfer, consent, approval, order, qualification, waiver from, or authorization
of, or declaration, filing or registration with, any governmental authority is
necessary in connection with the execution and delivery solely by ELC of this
Agreement or the consummation solely by ELC of the transactions contemplated
hereby, and no consent of any third party (including, without limitation, any
governmental entity or any other member of CEH pursuant to the CEH Agreement) is
required solely with respect to ELC to transfer any of the assets or to
otherwise consummate any of the transactions contemplated hereby.

          Section 2.11   Litigation. There is no claim, action, suit,
proceeding, arbitration, investigation or hearing or notice of hearing pending
or, or to the knowledge of ELC or the ELC Stockholders, threatened against ELC,
any of its affiliates, relating to its business or with respect to the
transactions contemplated by this Agreement. There are no unsatisfied judgments
against ELC or any of its affiliates relating to the business of ELC.

          Section 2.12   Taxes.

          (a)   ELC has been a validly electing "S" corporation within the
meaning of Code Sections 1361 and 1362 at all times during its existence and ELC
will be a valid "S" corporation up to and including the Closing Date;

          (b)   ELC has prepared and filed, with the appropriate foreign,
federal, state and local tax authorities, all income, excise and other tax
returns required to be filed by ELC as of the date hereof, all such tax returns
are complete, true and accurate, and ELC has paid all taxes shown on such tax
returns to be due or which have become due pursuant to any assessments,
deficiency notice, 30 day letter or similar notice received by it;

          (c)   No extensions of any statutes of limitation have been invoked by
ELC, or any of its affiliates, with respect to any taxes or tax returns related
to the business of ELC;

          (d)   No other tax returns are required to be filed in connection with
the business of ELC;

          (e)   There are no claims pending or threatened for taxes against ELC
attributable to the business;

          (f)   No deficiencies on ELC's tax returns or reports attributable to
or otherwise allocable to the business of ELC known to ELC have been, to ELC's
knowledge, threatened as of the date hereof; and

          (g)   ELC has made all withholding payments required to be made under
all applicable federal, state, local and foreign laws and regulations with
respect to compensation paid to employees relating to the business of ELC and
amounts withheld have been properly paid to the appropriate authorities.

          Section 2.13   Finder. There is no person or entity that is entitled
to a finder's fee or any type of commission in relation to or in connection with
the transactions contemplated by this Agreement as a result of any agreement or
understanding with ELC.

          Section 2.14   Compliance with Applicable Laws. ELC has been, is, and
at the Closing Date will continue to be, in compliance with all applicable laws
(including duties imposed by common law), rules, regulations, orders,
ordinances, judgments and decrees of governmental authorities (federal, state,
local and foreign) having jurisdiction over, applicable to or otherwise
concerning the business of ELC.

          Section 2.15   Tax Treatment. ELC and the ELC Stockholders agree to
treat the Merger as a Tax-Free Reorganization under Sections 368(a)(1)(A) and
368(a)(2)(D).

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF GPE

          GPE and IEC hereby jointly and severally represent and warrant to ELC
and the ELC Stockholders, as follows:

          Section 3.1   Organization. GPE is a corporation duly organized and
validly existing under the laws the State of Missouri. GPE has the requisite
corporate power and authority to execute, deliver and perform this Agreement and
consummate the transactions contemplated hereby. IEC is a corporation duly
organized and validly existing under the laws the State of Missouri. IEC has the
requisite corporate power and authority to execute, deliver and perform this
Agreement and consummate the transactions contemplated hereby.

          Section 3.2   Authorization of Agreement. The execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby, including the issuance of GPE Common Stock and each of the
Notes, in each case pursuant to Article I hereof, have been duly authorized by
all necessary corporate action on the part of GPE and IEC. This Agreement
constitutes, and as of the Closing Date each of the Notes will constitute, the
valid and binding obligation of GPE and IEC, enforceable against each in
accordance with their terms (subject to applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer and other similar laws affecting
creditors' rights generally and to general principals of equity regardless of
whether brought in a proceeding at equity or at law).

          Section 3.3   No Conflicts. The execution, delivery and performance of
this Agreement and each of the Notes by each of GPE and IEC and consummation by
each of GPE and IEC of the transactions contemplated hereby, including the
issuance of the GPE Common Stock and each of the Notes, in each case pursuant to
Article I hereof, will not, with or without the giving of notice or the lapse of
time, or both, (a) violate any provision of law, statute, rule or regulation to
which GPE or IEC is subject, (b) violate any judgment, order, writ or decree of
any court applicable to GPE or IEC, (c) breach, violate or cause the loss of any
permits, licenses, orders or approvals relating to the business of GPE or IEC,
or (d) result in the breach of or conflict with any term, covenant, condition or
provision of, result in a modification or termination of, constitute a default
under, or result in the creation or imposition of any lien, security interest,
restriction, charge or encumbrance upon any of the assets of GPE or IEC pursuant
to the respective articles of incorporation or bylaws of GPE or IEC, or any
commitment, contract or other agreement or instrument to which GPE and/or IEC is
a party or by which any of its assets is or may be bound or affected.

          Section 3.4   Shares to be Issued. The shares of GPE Common Stock to
be issued and delivered to ELC pursuant to this Agreement when issued and
delivered will be duly and validly issued, fully paid, and nonassessable.

          Section 3.5   Finder. There is no person or entity that is entitled to
a finder's fee or any type of commission in relation to or in connection with
the transactions contemplated by this Agreement as a result of any agreement or
understanding with GPE or IEC.

          Section 3.6   Tax Treatment. GPE and IEC agree to treat the Merger as
a Tax-Free Reorganization under Sections 368(a)(1)(A) and 368(a)(2)(D).

          Section 3.7   Litigation. There is no action, suit, proceeding, claim
or investigation pending, or to the knowledge of either GPE or IEC, threatened
against or affecting or which in any manner challenges or seeks to prevent,
enjoin, alter or delay any of the transactions contemplated by this Agreement.

ARTICLE IV
COVENANTS

          Section 4.1   Operation Of Business Prior To Closing. Between the date
hereof and the Closing Date:

          (a)   Negative Covenants. ELC covenants and agrees with GPE and IEC
that, except with the prior written consent of GPE and except as set forth on
Schedule II, ELC shall not do any of the following with respect to the business
of ELC:

          (i)    except as contemplated by Section 1.8 hereof, make, declare or
pay any dividend or distribution on any shares of the ELC Common Stock

          (ii)   sell or otherwise dispose of any of the ELC Assets, including
the CEH Units, other than in the ordinary course of business or pursuant to a
sale of ELC Assets other than the sale of the CEH Units, or pledge, assign or
otherwise convey, or cause any lien to be placed upon any ELC Assets, including
any CEH Unit;

          (iii)  amend the articles of incorporation or bylaws of ELC in such
fashion as to have any effect on the transactions contemplated by this
Agreement;

          (iv)   merge or consolidate with any other person or acquire a
significant amount of the assets or capital stock of any other person;

          (v)    incur, create, assume or otherwise become liable for any
indebtedness for borrowed money;

          (vi)   other than in the ordinary course of business, enter into or
modify any employment, severance, termination or similar agreements or
arrangements with, or grant any salary increases, severance or termination pay
to, any officer, director, consultant or employee; and

          (vii)  permit the corporate existence of ELC to be suspended, lapsed,
revoked or modified.

          (b)   Affirmative Covenants. ELC shall use all commercially reasonable
efforts to:

          (i)    operate the business of ELC in the ordinary course of business;
and

          (ii)   comply in all material respects with all applicable laws
affecting the business of ELC.

          Section 4.2   Approvals and Consents. Each party shall use its
reasonable best efforts to consummate the transactions contemplated hereby on or
prior to the Effective Time (including, but not limited to, the fulfillment of
all closing conditions).

          Section 4.3   No Solicitation. From the date hereof until the Closing
Date, ELC shall not, and shall ensure that each of its directors, officers,
representatives and agents shall not, solicit or entertain offers from,
negotiate with, or enter into any agreement with, any third party relating to
the acquisition of ELC, in whole or in part.

          Section 4.4   Notification.

          (a)   Between the date of this Agreement and the Closing Date, ELC
shall promptly notify GPE in writing if it becomes aware of (i) any fact or
condition that causes or constitutes a breach of any of its representations and
warranties made as of the date of this Agreement, (ii) the occurrence after the
date of this Agreement but prior to the Closing Date of any fact or condition
that would or be reasonably likely to (except as expressly contemplated by this
Agreement) cause or constitute a breach of any such representation or warranty
had that representation or warranty been made as of the time of the occurrence
of, ELC's discovery of, such fact or conditions, or (iii) the breach of any
representation and warranty made by GPE and IEC. During the same period, ELC
also shall promptly notify GPE of the occurrence of any breach of any covenant
of ELC in this Article IV or of the occurrence of any event that may make the
satisfaction of the conditions in Article V impossible or reasonably unlikely.

          (b)   Between the date of this Agreement and the Closing Date, GPE or
IEC shall promptly notify ELC in writing if it becomes aware of (i) any fact or
condition that causes or constitutes a breach of any of its respective
representations and warranties made as of the date of this Agreement, (ii) the
occurrence after the date of this Agreement but prior to the Closing Date of any
fact or condition that would or be reasonably likely to (except as expressly
contemplated by this Agreement) cause or constitute a breach of any such
representation or warranty had that representation or warranty been made as of
the time of the occurrence of its discovery of such fact or condition, or
(iii) the breach of any representation and warranty made by ELC. During the same
period, GPE or IEC shall promptly notify ELC of the occurrence of any breach of
any covenant of GPE in this Article IV or of the occurrence of any event that
may make the satisfaction of the conditions in Article V impossible or
reasonably unlikely.

ARTICLE V
CONDITIONS TO CLOSING

          Section 5.1   GPE's and IEC's Conditions to Closing. The obligations
of GPE and IEC under this Agreement are subject to the satisfaction of the
following conditions as of the Closing Date, any or all of which conditions may
be waived by GPE or IEC in writing in its sole discretion:

          (a)   All of ELC's representations and warranties in this Agreement
shall have been accurate in all material respects as of the date of this
Agreement, and shall be accurate in all material respects as of the time of the
Closing Date as if then made. ELC shall have performed and complied in all
material respects with all agreements, covenants and conditions required by this
Agreement to be performed and complied with by them at or prior to the Closing
Date, and ELC shall have delivered to GPE and IEC a certificate of a corporate
officer certifying to such compliance and completion in all material respects.

          (b)   GPE shall have received from ELC, a good standing certificate
dated within fifteen (15) days of the notification of the Closing Date from its
state of incorporation and every jurisdiction in which it is required to qualify
for business.

          (c)   No preliminary or permanent injunction or other order, decree or
filing issued by a court of competent jurisdiction or by a governmental,
regulatory or administrative agency or commission or statute, rule, regulation
or executive order promulgated or enacted by any governmental authority shall be
in effect which would (a) make the Merger or any of the transactions
contemplated hereby illegal, (b) impose limitations on the ability of the
Surviving Corporation or GPE to operate their businesses following the Merger in
the manner that the businesses of ELC, IEC, or GPE were operated prior to the
Merger, or (c) otherwise prevent the consummation of the Merger or the
transactions contemplated hereby.

          (d)   GPE and IEC shall have received a certificate of the Secretary
of ELC with respect to the resolutions respectively adopted by ELC approving
this Agreement and the transactions contemplated hereby, each of which shall be
reasonably acceptable to GPE.

          (e)   The Management Committee of CEH shall have consented to the
transfer of the CEH Units to IEC pursuant to the terms of the CEH Agreement.

          Section 5.2   ELC's Conditions to Closing. The obligations of ELC
under this Agreement are subject to the satisfaction of the following conditions
as of the Closing Date, any or all of which may be waived by ELC in its sole
discretion:

          (a)   All of GPE's and IEC's representations and warranties in this
Agreement shall have been accurate in all material respects as of the date of
this Agreement and shall be accurate in all material respects as of the time of
the Closing Date as if then made. GPE and IEC shall have performed and complied
with all agreements, covenants, and conditions required by this Agreement to be
performed or complied with by it at or prior to the Closing Date, and GPE and
IEC shall have delivered to ELC a certificate of a corporate officer certifying
to such compliance and completion in all material respects.

          (b)   (i) Each of the ELC Stockholders shall have received a stock
certificate evidencing his record ownership of the total number of shares of GPE
Common Stock required to be issued to him by GPE pursuant to Section 1.7 of this
Agreement, and (ii) Orman shall have received the Orman Note and Schroeder shall
have received the Schroeder Note.

          (c)   No preliminary or permanent injunction or other order, decree or
filing issued by a court of competent jurisdiction or by a governmental,
regulatory or administrative agency or commission or statute, rule, regulation
or executive order promulgated or enacted by any governmental authority shall be
in effect which would (a) make the Merger or any of the transactions
contemplated hereby illegal, (b) impose limitations on the ability of the
Surviving Corporation or GPE to operate their businesses following the Merger in
the manner businesses of ELC, IEC, or GPE were operated prior to the Merger, or
(c) otherwise prevent the consummation of the Merger or the transactions
contemplated hereby.

          (d)   ELC shall have received a certificate of the Secretary of IEC
with respect to the resolutions adopted by IEC approving this Agreement and the
transactions contemplated hereby, which shall be reasonably satisfactory to ELC.

          (e)   The ELC Stockholders shall have received an opinion of Blackwell
Sanders Peper Martin LLP ("Tax Counsel") in form and substance reasonably
satisfactory to the ELC Stockholders, on the basis of certain facts,
representations and assumptions set forth in such opinion and certain
representations made by the parties to the Merger, dated as of the date of the
Closing, to the effect that (i) the Merger will qualify for federal income tax
purposes as a reorganization within the meaning of Sections 368(a)(1)(A) and
368(a)(2)(D) of the Code, (ii) neither of the ELC Stockholders will recognize
any income, gain or loss with respect to the Merger, except for income or gain
attributable to the receipt of the Notes ("Gain Recognized"), and (iii) assuming
the ELC Common Stock was held as a capital asset, the holding period of the
shares of GPE Common Stock issued in the Merger will include the holding period
of the ELC Common Stock exchanged in the Merger.

ARTICLE VI
INDEMNIFICATION

          Section 6.1   Indemnification by ELC and the ELC Stockholders. Subject
to Section 6.3, ELC and the ELC Stockholders covenant and agree with GPE and IEC
that ELC and the ELC Stockholders shall jointly and severally indemnify GPE and
its directors and officers, and their successors, assigns and legal
representatives and IEC and its directors and officers, and their successors,
assigns and legal representatives (collectively, the "Section 6.1 Indemnified
Parties") and hold them harmless from, against and in respect of any and all
costs, losses, claims, contribution claims, liabilities, fines, penalties,
damages and expenses (including court costs and reasonable fees and
disbursements of counsel) (hereinafter referred to as "ELC Claims") arising out
of or with respect to:

          (a)   any tax liability of ELC that was due and payable prior to the
Closing (based upon any act or failure to act by Orman, Schroeder or ELC prior
to Closing) or attributable to any period prior to and including the Closing
(including, without limitation, any liability that was due and payable prior to
the Closing for taxes, interest, penalties, governmental charges, duties, fees,
and fines imposed by the United States, foreign countries, states, counties,
municipalities, and subdivisions, and by all other governmental entities or
taxing authorities);

          (b)   any material breach or nonfulfillment of any representation or
warranty made by ELC in (i) this Agreement, (ii) the certificates delivered
pursuant to Section 5.1(a), or (iii) any other certificate delivered by ELC
pursuant to this Agreement;

          (c)   any material breach of any covenant or obligation of ELC in this
Agreement or in any other certificate delivered by ELC pursuant to this
Agreement; and

          (d)   any finder's fee or type of commission in relation to or in
connection with the transactions contemplated by this Agreement as a result of
any agreement or understanding of ELC.

          Section 6.2   Indemnification by GPE and IEC. GPE and IEC hereby
covenant and agree with ELC that GPE and IEC shall jointly and severally
indemnify ELC, the ELC Stockholders and ELC's directors, officers, and
successors, heirs and legal representatives ("Section 6.2 Indemnified Parties"),
and hold them harmless from, against and in respect of any and all costs,
losses, claims, contribution claims, liabilities, fines, penalties, damages and
expenses (including court costs and reasonable fees and disbursements of
counsel) (hereinafter referred to as "GPE Claims"), arising out of or with
respect to any material breach or nonfulfillment of any of the material
representations, warranties, covenants or agreements made by GPE and IEC in this
Agreement or in any other certificate executed and delivered by GPE and/or IEC
pursuant hereto.

          Section 6.3   Limits. The aggregate ELC Claims indemnified against
pursuant to this Article VI by an ELC Stockholder shall not exceed the Merger
Consideration received by that ELC Stockholder with the value thereof
determined, in the case of the GPE Common Stock, based on the average closing
price of GPE Common Stock as listed on the New York Stock Exchange over a period
of ten (10) trading days, with such 10-day period commencing on the twentieth
(20th) trading day prior to the Closing Date, all as more fully described on
Schedule 1.7(b), and in the case of the Orman Note or the Schroeder Note, the
original principal amount thereof. No Claim for indemnification shall be made
(i) by either party for indirect, special, consequential or punitive damages or
(ii) with respect to any matter set forth in Section 9.2 beyond the time period
set forth in such Section.

          Section 6.4   Procedure.

          (a)   With respect to a claim made by a third party, promptly (and in
any event within thirty (30) days after the service of any citation or summons)
after acquiring knowledge of any ELC Claim or GPE Claim, as the case may be (the
"Applicable Claim") for which the applicable parties hereto (the "Indemnified
Party") may seek indemnification against another party (the "Indemnifying
Party") pursuant to Section 6.1 or 6.2 of this Article VI, the Indemnified Party
shall given written notice thereof to the Indemnifying Party. Failure to provide
notice shall not relieve the Indemnifying Party of its obligations under this
Article VI except to the extent that the Indemnifying Party demonstrates actual
damage caused by that failure. The Indemnifying Party shall have the right to
assume the defense of any Applicable Claim with counsel reasonably acceptable to
the Indemnified Party upon delivery of notice to that effect to the Indemnified
Party. If the Indemnifying Party, after written notice from the Indemnified
Party, fails to take timely action to defend the action resulting from the
Applicable Claim, the Indemnified Party shall have the right to defend the
action resulting from the Applicable Claim by counsel of its own choosing, but
at the cost and expense of the Indemnifying Party. The Indemnified Party shall
have the right to settle or compromise any Applicable Claims against it, and, as
the case may be, recover from the Indemnifying Party any amount paid in
settlement or compromise thereof, if it has given written notice thereof to the
Indemnifying Party and the Indemnifying Party has failed to take timely action
to defend the same.

          (b)   Upon its receipt of any amount paid by the Indemnifying Party
pursuant to this Article VI, the Indemnified Party shall deliver to the
Indemnifying Party such documents as it may reasonably request assigning to the
Indemnifying Party any and all rights, to the extent indemnified, that the
Indemnified Party may have against third parties with respect to the Claim for
which indemnification is being received.

          (c)   At the sole election of GPE and IEC, any indemnification
obligations of ELC or the ELC Stockholders arising under this Article VI may be
reduced or satisfied by offsetting such indemnification obligations against the
payments due pursuant to the Orman Note or the Schroeder Note, as the case may
be. In such event, the Orman Note or the Schroeder Note, as the case may be,
shall be reduced by its applicable portion of the indemnification obligation.

          Section 6.5   Insurance and Taxes. Any claim for indemnification
hereunder shall be reduced by any insurance payment to be received by the person
claiming indemnification and any tax benefit realized or to be realized by the
person claiming such indemnification with respect to the matter for which
indemnification is sought.

          Section 6.6   Exclusive Remedy. The indemnification set forth in this
Article VI shall be the sole and exclusive remedy of the parties against the
other for (i) breach of the representations, warranties and covenants of this
Agreement and any agreement or document executed in connection herewith, or
(ii) based upon any other type of cause of action or legal theory whatsoever
arising out of or in connection with this Agreement, any agreement or document
executed in connection herewith, the subject matter of the foregoing, or any
fact, circumstance, duty or obligation related in any way thereto.

ARTICLE VII
TERMINATION

          Section 7.1   Termination. Anything in this Agreement to the contrary
notwithstanding, this Agreement may be terminated and the transactions
contemplated herein abandoned:

          (a)   by the written consent of the parties hereto at any time prior
to the Effective Time;

          (b)   by GPE and IEC in the event of a material breach by ELC or the
ELC Stockholders of any provision of this Agreement, which breach is not
remedied by the appropriate party within thirty (30) days after receipt of
notice thereof; or

          (c)   by ELC in the event of a material breach by GPE or IEC of any
provision of this Agreement, which breach is not remedied by GPE within thirty
(30) days after receipt of notice thereof.

          Section 7.2   Effect of Termination. If this Agreement is terminated
based upon Section 7.1(b) or 7.1(c), or because one or more of the conditions to
the terminating party's obligations under this Agreement is not satisfied as a
result of the non-terminating party's failure to comply in any material respect
with its obligations under this Agreement that has not been satisfied within
thirty (30) days after notice of such non-satisfaction, the terminating party's
right to pursue all legal remedies will survive such termination unimpaired.

ARTICLE VIII
RESTRICTIONS ON TRANSFERABILITY OF GPE SHARES

          Section 8.1   Compliance with Securities Laws. ELC and the ELC
Stockholders acknowledge that the shares of Surviving Corporation common stock
and the GPE Common Stock to be issued to the ELC Stockholders (collectively, the
"Transferred Shares"), the Orman Note and the Schroeder Note, in each case at
the Closing Date will not have been registered under the Securities Act of 1933,
as amended (the "Securities Act"), or under any state securities laws, in
reliance on the exemptions specified in such laws, and that such reliance is
based in part upon the representations, warranties and covenants of the ELC
Stockholders. The ELC Stockholders acknowledge that they understand that none of
such securities have been approved or disapproved by the Securities and Exchange
Commission, or by the securities regulatory authority of any state, nor have any
of the foregoing authorities passed upon or endorsed the merits of the
transactions contemplated by this Agreement. They further acknowledge and agree
that any subsequent transfer, sale or other disposition thereof must be pursuant
to an exemption from registration or pursuant to an effective registration
statement thereunder. Each of the ELC Stockholders represents and warrants to
GPE that (i) he is acquiring the Transferred Shares, and the Orman Note or the
Schroeder Note, as the case may be, solely for investment for his own account
and not as nominee or agent or otherwise on behalf of any other person, and not
with a view to or with a present intention to reoffer, resell, fractionalize,
assign, grant any participating interest in, or otherwise distribute the
Transferred Shares or the Orman Note or the Schroeder Note, as the case may be,
in any manner that could cause the loss of the exemption from registration under
the Securities Act on which the issuing company relied, (ii) he is an
"accredited investor" as defined in Rule 501(a) under the Securities Act of 1933
by virtue of having either (A) a net worth (or a joint net worth with his
spouse) in excess of $1 million, or (B) individual income in excess of $200,000
(or joint net income with his spouse in excess of $300,000) in each of the two
most recent years and a reasonable expectation of reaching the same income level
in the current year, (iii) he has been furnished any information relating to the
GPE and IEC, their business and financial condition and the Transferred Shares
which he has requested and he has been afforded the opportunity to ask questions
and receive answers concerning those matters and the terms and conditions of the
transactions contemplated by this Agreement and to obtain any additional
information which GPE or IEC possesses or can acquire without unreasonable
effort or expense that is necessary to verify the accuracy or completeness of
the information provided to him, and that he also has been furnished access to
any and all other information that is material to his or a reasonable investor's
decision to acquire the Transferred Shares and the Orman Note or the Shroeder
Note, as the case may be.

          Each of the ELC Stockholders further represents, warrants and agrees
that (i) no other person has any direct or indirect beneficial interest in the
Transferred Securities, (ii) he is not acting as an underwriter or directly or
indirectly participating in any underwriting of the Transferred Securities and
the Orman Note or the Shroeder Note, as the case may be, (iii) he will not take,
or cause to be taken, any action that would cause him to be an underwriter, as
defined in Section 2(11) of the Securities Act, of any such securities, and
(iv) he does not have any contract, undertaking, agreement, arrangement or
understanding with any person which is contrary to his representations,
warranties and agreements.



          Section 8.2   Holding Period for Transferred Shares. Each of the ELC
Stockholders agrees that each of them shall not sell, pledge, transfer or
otherwise dispose of: (i) one half of the shares of GPE Common Stock prior to
January 15, 2004; and (ii) the remaining one half of the shares of GPE Common
Stock prior to January 15, 2005. Notwithstanding the immediately preceding
sentence, (i) each of the ELC Stockholders shall be free to sell or otherwise
dispose of shares of GPE Common Stock when, and to the extent, permissible under
either Rule 144 or in a private resale transaction or transactions qualifying
for the so-called "4(1 1/2)" exemption, provided that, in the case of a sale or
other disposition of GPE Common Stock by Orman, he is not then an officer (as
that term is defined in Rule 16a-1(f) under the Securities Exchange Act of 1934,
as amended ("Exchange Act")) of GPE or its Affiliates (as defined in Rule 12b-2
under the Exchange Act), and (ii) each of the ELC Stockholders shall be free to
transfer the GPE Common Stock to a limited liability company, corporation or
other entity which such stockholder, or the ELC Stockholders together, control,
provided that such transfer (A) will not cause the loss of the exemption(s) from
registration under the Securities Act relied upon to issue the GPE Common Stock
to the ELC Stockholders, (B) will be exempt from the registration requirements
of the Securities Act and any applicable state securities laws and will not
require GPE to prepare an offering memorandum or any other disclosure document
in order to permit such transfer. In addition to any other legend required by
GPE on certificates representing unregistered shares, the following legends
shall be placed on each certificate evidencing restrictions on transfer of
shares of GPE Common Stock:

          (a)   On the front of the certificate:

Notice

"Ownership of this certificate is subject to the restrictions noted on the
reverse side hereof."

          (b)   On the back of the certificate:

RESTRICTIONS ON TRANSFER

"This certificate and the shares of common stock represented by this certificate
are subject to the terms, conditions and restrictions on transfer as set forth
in the Agreement and Plan of Merger dated as of the 7th day of November, 2002,
as the same may be amended from time to time, a copy of which is on file and
available for inspection during regular business hours at the principal office
of the Company. Neither this certificate nor any interest represented by this
certificate may be sold, pledged or otherwise transferred, except in accordance
with the provisions of said Agreement."

"The shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended (the "Act") or any applicable state
securities laws ("State Acts") and may not be sold, pledged, transferred or
otherwise disposed of in the absence of an effective registration thereof under
the Act and/or State Acts or an opinion of counsel satisfactory to the issuer
that such registration is not required with respect to the proposed disposition
of such shares and that such sale or other transfer will not cause the loss of
the exemption from registration on which the issuer relied in issuing the
shares."



          Section 8.3   Restriction on Hedging Transactions. So long as an ELC
Stockholder is not an officer (as defined in Rule 16a-1(f) under the Exchange
Act), to the extent permitted by Rule 144 or any other applicable exemption from
registration under the Securities Act, such ELC Stockholder shall be permitted
to hedge the investment risk inherent in any or all of the shares of GPE Common
Stock through put or call options, collars consisting of a put and a call
option, financial future, derivatives or any combination of the foregoing and to
pledge or hypothecate any of the shares of the GPE Common Stock in connection
therewith, provided that no such action by an ELC Stockholder shall cause the
loss of the exemption upon which GPE relied in issuing the shares.

          Section 8.4   Restrictive Legends on Notes. The following legend shall
be placed on the first page of each of the Notes:

"This Promissory Note has not been registered under the Securities Act of 1933,
as amended (the "Act") nor any applicable state securities laws ("State Acts")
and may not be sold, pledged, transferred or otherwise disposed of in the
absence of an effective registration thereof under the Act and/or State Acts or
an opinion of counsel reasonably satisfactory to the maker that such
registration is not required with respect to the proposed disposition of this
Promissory Note and that such sale or other transfer will not cause the loss of
the exemption from registration on which the maker relied in issuing this
Promissory Note."

ARTICLE IX NON-COMPETITION AND NON-SOLICITATION

          During the Applicable Non-Compete Period (as defined below), each ELC
Stockholder will not directly or indirectly, in the territory comprised by the
continental United States:

          (a)   as an individual proprietor, partner, stockholder, officer,
employee, director, joint venturer, investor, lender, or in any other capacity
whatsoever (other than as the record holder or beneficial owner of not more than
five percent (5%) of the total outstanding stock of a publicly held company),
engage in the business of developing, producing, marketing or selling products
or services that are of the kind or type developed, produced, marketed or sold
by GPE or its subsidiaries while the ELC Stockholder was employed by GPE or any
subsidiary, or that are of the kind or type described in reasonable detail in
the written business plan of GPE or any subsidiary for the year during which the
ELC Stockholder's employment is actually terminated, provided that such products
or services are reasonably expected to be developed, produced, marketed and sold
on a commercially significant basis during that year or the immediately
succeeding year; or

          (b)   recruit, solicit or induce, or attempt to induce an employee or
employees of GPE or any subsidiary to terminate their employment with, or
otherwise cease their relationship with, GPE or any subsidiary (other than by
means of general advertisements); or

          (c)   solicit, divert or take away, or attempt to divert or to take
away, the business or patronage of any of the clients, customers or accounts of
GPE or any subsidiary which were contacted, solicited or served by the Employee
while employed by GPE or any subsidiary.

          With respect to subparagraph (a) above, the Applicable Non-Compete
Period shall be twelve months following the ELC Stockholder's final date of
employment by GPE or any of GPE's subsidiaries. With respect to
subparagraphs (b) and (c) above, the Applicable Non-Compete Period shall be
eighteen months following the ELC Stockholder's final date of employment by GPE
or any of GPE's subsidiaries. If any restriction set forth in this Section is
found by any court of competent jurisdiction to be unenforceable because it
extends for too long a period of time or over too great a range of activities or
in too broad a geographic area, it shall be interpreted to extend only over the
maximum period of time, range of activities or geographic area as to which it
may be enforceable.

ARTICLE X
GENERAL

          Section 10.1   Expenses. Each party shall pay their own respective
expenses and the fees and expenses of their respective counsel, accountants and
other experts.

          Section 10.2   Survival of Representations and Warranties. The
representations and warranties in this Agreement and in any ancillary
certificate or document shall survive the Closing Date for a period of two
years, except the representations and warranties contained in Sections 2.1 and
2.3 which shall survive indefinitely and Section 2.12 which shall survive for
the applicable statute of limitations.

          Section 10.3   Waivers. The waiver by any party hereto of a breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any subsequent breach. The waiver by any party hereto at or before the Closing
Date of any condition to its obligations hereunder which is not fulfilled shall
preclude such party from seeking redress from the other party hereto for breach
of any representation, warranty, covenant or agreement contained in this
Agreement related to such waiver.

          Section 10.4   Binding Effect; Benefits; Assignment. This Agreement
shall inure to the benefit of and be binding upon the parties hereto and their
respective successors and permitted assigns. Except as otherwise set forth
herein, nothing in this Agreement, express or implied, is intended to confer on
any person other than the parties hereto or their respective successors and
permitted assigns any rights, remedies, obligations, or liabilities under or by
reason of this Agreement.

          Section 10.5   Notices. All notices, consents, waivers and other
communications required or permitted by this Agreement shall be in writing and
shall be deemed given to a party when (a) delivered to the appropriate address
by hand or by nationally recognized overnight courier service (costs prepaid);
(b) sent by facsimile or e-mail with confirmation by telephone of transmission
receipt; or (c) received or rejected by the addressee, if sent by certified
mail, return receipt requested, in each case to the following addresses,
facsimile numbers or e-mail addresses and marked to the attention of the person
(by name or title) designated below (or to such other address, facsimile number,
e-mail address or person as a party may designate by notice to the other
parties):

ELC:

Mr. Gregory J. Orman

 

Environmental Lighting Concepts, Inc.

 

10470 Nall, Suite 230

 

Overland Park, Kansas 66211

 

Fax no.: 913-967-4340

   

with a mandatory copy to:

Stinson Morrison Hecker LLP

 

2600 Grand Boulevard

 

Kansas City, Missouri 64108

 

Attention: John A. Granda

 

Fax no.: 816-474-4208

 

e-mail: jgranda@stinsonmoheck.com

   

GPE or IEC:

Great Plains Energy Incorporated

 

1201 Walnut, Suite 2100

 

Kansas City, Missouri 64106

 

Attention: Jeanie Latz

 

Fax no.: 816-556-2418

   

Gregory J. Orman

Mr. Gregory J. Orman

 

Environmental Lighting Concepts, Inc.

 

10470 Nall, Suite 230

 

Overland Park, Kansas 66211

 

Fax no.: 913-967-4340

   

Mark R. Schroeder

Mr. Mark R. Schroeder

 

10470 Nall, Suite 230

 

Overland Park, Kansas 66211

 

Fax no.: 913-967-4340

   

with a mandatory copy to:

Blackwell Sanders Peper Martin LLP

 

2300 Main Street, Suite 1000

 

Kansas City, Missouri 64108

 

Attention: Jason Reschly

 

Fax no.: 816-983-8080

 

e-mail: jreschly@blackwellsanders.com

          Section 10.6   Entire Agreement. This Agreement (including the
Schedules and Exhibits hereto) constitutes the entire agreement and supersedes
all prior agreements and understandings, oral and written, between the parties
hereto with respect to the subject matter hereof.

          Section 10.7   Headings. The Section and other headings contained in
this Agreement are for reference purposes only and shall not be deemed to be a
part of this Agreement or to affect the meaning or interpretation of this
Agreement.

          Section 10.8   Governing Law. This Agreement shall be construed as to
both validity and performance and enforced in accordance with and governed by
the laws of the State of Missouri without giving effect to the choice of law
principles thereof.

          Section 10.9   Amendments. This Agreement may not be modified or
changed except by an instrument or instruments in writing signed by the party
against whom enforcement of any such modification or amendment is sought.

           Section 10.10   Severability. If any provision of this Agreement is
held invalid or unenforceable by any court of competent jurisdiction, the other
provisions of this Agreement will remain in full force and effect. Any provision
of this Agreement held invalid or unenforceable only in part or degree will
remain in full force and effect to the extent not held invalid or unenforceable.

          Section 10.11   Press Releases. Neither ELC, IEC nor GPE shall,
without the prior approval of the other party, issue any press release or
written statement for general circulation relating to the transactions
contemplated hereby, except as required by law or the regulation of any stock
exchange (but each party shall still endeavor to allow the other party
reasonable opportunity to review and comment to the extent feasible).

          Section 10.12   Counterparts. This Agreement may be executed in
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same instrument. However, in making proof hereof it shall
be necessary to produce only one copy hereof signed by the party to be charged.
Signature pages delivered by facsimile to this Agreement or any document
delivered in connection herewith or at the Closing Date shall be binding to the
same extent as an original.

          Section 10.13   Interpretation. Unless otherwise specifically provided
herein, whenever consent of a party is required for any action, such consent
shall not be unreasonably withheld, conditioned or delayed.

          Section 10.14   Tax Matters. The ELC Stockholders will be responsible
for the preparation and filing of all tax returns for ELC for all periods up to
and including the Closing Date as to which tax returns are due after the Closing
Date. Prior to filing such tax returns, the ELC Stockholders will deliver a copy
of such returns to GPE for its approval, which will not be unreasonably
withheld. The ELC Stockholders will make all required payments with respect to
any such tax return and shall be entitled to receive and retain all refunds with
respect to any such tax return.



[SIGNATURES ON FOLLOWING PAGE]



--------------------------------------------------------------------------------





 

          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be signed in their respective names by an officer thereunto duly authorized on
the date first above written.

ELC:

ENVIRONMENTAL LIGHTING
CONCEPTS, INC.


By:  /s/Mark R. Schroeder
       Name:  Mark R. Schroeder
       Title:    President



ELC STOCKHOLDERS:

/s/Mark R. Schroeder


Mark R. Schroeder


/s/Gregory J. Orman
Gregory J. Orman



GPE:

GREAT PLAINS ENERGY INCORPORATED


By:  /s/B. J. Beaudoin
       Name:  B. J. Beaudoin
       Title:    Chairman, President and CEO



IEC

INNOVATIVE ENERGY CONSULTANTS INC.


By:  /s/Mark G. English
       Name:  Mark G. English
       Title:    Secretary



 



--------------------------------------------------------------------------------





 

Schedule 1.7(b)

                 

Close Date is Nov. 7th 20th Prior Business Day Day is Oct 10th

                         

Line No.

   

Total

 

Orman

 

Schroeder

1

Total Consideration

$

15,080,000

$

10,073,570

$

5,006,430

2

             

3

ELC Stock Ownership

 

50,920.00

 

34,015.00

 

16,905.00

4

Percentage Ownership

 

100.0000%

 

66.8009%

 

33.1991%

5

             

6

Stock Issued

 

8,000,000

 

5,344,069

 

2,655,931

7

             

8

Divided by "Average Price" as Determined as follows:

           

9

  Average closing price of GPE Common Stock as

           

10

  listed on the New York Stock Exchange over a

           

11

  period of ten trading days beginning with the

           

12

  the twentieth trading day prior to the Closing Date

$

20.64

$

20.64

$

20.64

















13

             

14

Total Number of Shares to Be Issued (Rounded to Whole Shares)





387,596

 


258,917

 


128,679

15

Times:  Average Price (line 12)

$

20.64

$

20.64

$

20.64





_______________

________________

______________

16

Total Value of Stock Consideration

$

7,999,981

$

5,344,047

$

2,655,934

17

             





_______________

________________

______________

18

Amount of Notes (line 1 minus line 16)

$

7,080,019

$

4,729,523

$

2,350,496













 



--------------------------------------------------------------------------------





 

       

Closing Price

Date:

10-Oct

 

$

19.05

 

11-Oct

 

$

19.27

 

12-Oct

   

XX

 

13-Oct

   

XX

 

14-Oct

 

$

19.57

 

15-Oct

 

$

20.21

 

16-Oct

 

$

19.89

 

17-Oct

 

$

21.37

 

18-Oct

 

$

21.69

 

19-Oct

   

XX

 

20-Oct

   

XX

 

21-Oct

 

$

21.94

 

22-Oct

 

$

21.43

 

23-Oct

 

$

21.99

 

24-Oct

 

$

  -







___________

               

$

206.41

       

     10







___________

               

$

20.64







_________

Close date November 7th. 20th Prior Business day is October 10th



--------------------------------------------------------------------------------



Schedule II

This Schedule constitutes the Schedule II referenced in the Agreement and Plan
of Merger dated as of November 7, 2002 by and among Environmental Lighting
Concepts, Inc., Mark R. Schroeder, Gregory J. Orman, Innovative Energy
Consultants, Inc., and Great Plains Energy, Incorporated (the "Agreement"). The
representations, warranties and covenants in the Agreement which make reference
to this Schedule II are subject to and are qualified by the information set
forth or referenced in this Schedule II. The inclusion of information in this
Schedule II shall not be deemed to constitute an admission that any such
information is material for any purpose and shall not be used or interpreted to
create a standard of materiality for any purpose.



The following information is disclosed:



Assets other than SEL units

*     In addition to the SEL units, the Option Agreement, dated June 16, 1997,
between Environmental Lighting Concepts, Inc. and KLT Energy Services, Inc., and
the First Amendment to Option Agreement, dated December 31, 1999, will remain
the property of the Company and be transferred into Innovative Energy
Consultants, Inc.



Distributions

*     Environmental Lighting Concepts, Inc. will distribute its remaining assets
(other than the SEL units and the option agreement) prior to closing. These
assets consist of an amount of cash not is excess of $5,000, tax refund
receivables (from the 2001 tax year and 2002 tax year), the January 2003 tax
distribution receivable resulting from SEL income allocated to Environmental
Lighting Concepts, Inc. prior to closing.





--------------------------------------------------------------------------------





 

Schedule 2.5

           

Environmental Lighting Concepts, Inc.

 

Shares Outstanding 6/11/02

               

shares

percentage

Greg Orman

34,015.00

66.80086%

Mark Schroeder

16,905.00

33.19914%

TOTAL

50,920.00

 



 

 



--------------------------------------------------------------------------------





Exhibit A-1



THIS PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE "ACT") NOR ANY APPLICABLE STATE SECURITIES LAWS ("STATE ACTS")
AND MAY NOT BE SOLD, PLEDGED, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION THEREOF UNDER THE ACT AND/OR STATE ACTS OR
AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE MAKER THAT SUCH
REGISTRATION IS NOT REQUIRED WITH RESPECT TO THE PROPOSED DISPOSITION OF THIS
PROMISSORY NOTE AND THAT SUCH SALE OR OTHER TRANSFER WILL NOT CAUSE THE LOSS OF
THE EXEMPTION FROM REGISTRATION ON WHICH THE MAKER RELIED IN ISSUING THIS
PROMISSORY NOTE.

PROMISSORY NOTE



$4,729,523.00

Kansas City,
Missouri                                                                                                                                                                    November
7, 2002

          FOR VALUE RECEIVED, GREAT PLAINS ENERGY INCORPORATED, a Missouri
corporation (the "Maker"), hereby promises to pay to the order of GREGORY J.
ORMAN (the "Holder"), together with his assigns, the principal sum of Four
Million Seven Hundred Twenty Nine Thousand Five Hundred Twenty Three and No/100
Dollars ($4,729,523.00), together with interest at a fixed rate of ___% per
annum, with the entire amount of indebtedness hereunder then outstanding,
including principal and accrued interest, due on January 1, 2003 (the
"Promissory Note").

          Interest shall be computed on the basis of a 360-day year. If any
installment of this Promissory Note becomes due and payable on a Saturday,
Sunday or business holiday in the State of Missouri, payment shall be made no
later than the next successive business day with the same effect as though made
on the due date. On the occurrence and during the continuance of an Event of
Default (as defined below), interest shall accrue and be payable at the fixed
rate of ____% with respect to any outstanding principal hereof, any outstanding
interest and any other payment required hereunder and due.

          The Maker may not prepay all or any portion of this Promissory Note.

          If any of the events specified below shall occur (herein individually
referred to as an "Event of Default"), and in each such event, the Holder may,
at Holder's option, by notice in writing to the Maker, declare the remaining
unpaid principal balance of this Promissory Note and all accrued interest
thereon immediately due and payable in full. Such declaration shall require the
signature of the Holder or Holder's assigns in order to be effective. Each of
the following shall be an "Event of Default" under this Promissory Note:

          (a)   a default in the payment of interest or principal due hereunder;
or

          (b)   the Maker or any other person liable hereon should make an
assignment for the benefit of creditors; or

          (c)   attachment or garnishment proceedings are commenced against the
Maker or any other person liable hereon; or

          (d)   a receiver, trustee or liquidator is appointed over or execution
levied upon any property of the Maker; or

          (e)   proceedings are instituted by or against the Maker, or any other
person liable hereon under any bankruptcy, insolvency, reorganization or other
law relating to the relief of debtors, including without limitation the United
States Bankruptcy Code, as amended; or

          (f)   the Maker liquidates or dissolves; or

          (g)   the Maker commits a breach of any representation, warranty,
covenant or agreement set forth in the Agreement and Plan of Merger (as defined
below).

          All payments made hereunder shall be made in lawful currency of the
United States of America in immediately available funds. All payments made
hereunder to Holder, unless otherwise specified by Holder, shall be paid by
Maker to the Holder and the Holder shall receive his respective payment from
Maker at his address as follows:

          Gregory J. Orman
          10470 Nall, Suite 230
          Overland Park, Kansas 66211



or at such other place, or to such bank account, as the Holder may designate in
writing. All payments made hereunder, whether as a result of acceleration, or
otherwise, shall be allocated first to costs or expenses payable hereunder, then
to accrued but unpaid interest and then to principal remaining outstanding
hereunder.

          This Promissory Note shall be governed by and construed and enforced
in accordance with the laws of the State of Missouri, without regard to conflict
of laws principles.

          This Promissory Note is made pursuant to the terms and provisions of
the Agreement and Plan of Merger, dated as of November 7, 2002, to which Maker,
Innovative Energy Consultants Inc., Holder, Mark R. Schroeder, and Environmental
Lighting Concepts, Inc. are parties (the "Agreement and Plan of Merger"). The
Holder acknowledges that Maker is entitled to the benefits of the Agreement and
Plan of Merger, which is hereby incorporated by reference, including, to the
extent specifically permitted by Section 6.4(c) of the Agreement and Plan of
Merger, the right of offset against the principal sum of this Promissory Note
for any and all claims that the Maker may have against the Holder under
Section 6.1 of the Agreement and Plan of Merger.

          The rights and obligations of the Maker and the Holder shall be
binding upon and inure to the benefit of the permitted successors, assigns,
heirs, administrators and transferees of the parties. Maker may not assign its
rights or obligations under this Promissory Note without the prior written
consent of the Holder.

          Should any indebtedness represented by this Note be collected at law
or in equity, or in bankruptcy or other proceedings, or should this Note be
placed in the hands of attorneys for collection, Maker agrees to pay, in
addition to the principal, premium, if any, and interest due and payable hereon,
all reasonable costs of collecting or attempting to collect this Note, including
reasonable attorneys' fees and expenses (including those incurred in connection
with any appeal).



          IN WITNESS WHEREOF, the undersigned has duly caused this Promissory
Note to be executed and delivered at the place specified above and as of the
date first written above.

GREAT PLAINS ENERGY INCORPORATED

By:______________________________________

Name:____________________________________

Title:_____________________________________

 

ACKNOWLEDGMENTS

STATE OF MISSOURI          )
                                    ) ss.
COUNTY OF JACKSON        )


          On this ___ day of November, 2002, before me, _______________________
the undersigned, personally appeared ____________________, known personally to
me to be the _____________ of GREAT PLAINS ENERGY INCORPORATED and that he, as
such officer, being authorized to do so, executed the foregoing instrument for
the purposes therein contained, by signing the name of the corporation by
himself as such officer.

          IN WITNESS WHEREOF, I have hereunto set my hand and affixed my
official seal on the day and year above written.



 

__________________________________________


Notary Public





My Commission Expires:



 

 

 



--------------------------------------------------------------------------------





Exhibit A-2



THIS PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE "ACT") NOR ANY APPLICABLE STATE SECURITIES LAWS ("STATE ACTS")
AND MAY NOT BE SOLD, PLEDGED, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION THEREOF UNDER THE ACT AND/OR STATE ACTS OR
AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE MAKER THAT SUCH
REGISTRATION IS NOT REQUIRED WITH RESPECT TO THE PROPOSED DISPOSITION OF THIS
PROMISSORY NOTE AND THAT SUCH SALE OR OTHER TRANSFER WILL NOT CAUSE THE LOSS OF
THE EXEMPTION FROM REGISTRATION ON WHICH THE MAKER RELIED IN ISSUING THIS
PROMISSORY NOTE.

PROMISSORY NOTE



$2,350,496.00

Kansas City,
Missouri                                                                                                                                                                          November
7, 2002

          FOR VALUE RECEIVED, INNOVATIVE ENERGY CONSULTANTS INC., a Missouri
corporation (the "Maker"), hereby promises to pay to the order of MARK R.
SCHROEDER (the "Holder"), together with his assigns, the principal sum of Two
Million Three Hundred Fifty Thousand Four Hundred Ninety Six and No/100 Dollars
($2,350,496.00), together with interest at a fixed rate of ____% per annum, with
the entire amount of indebtedness hereunder then outstanding, including
principal and accrued interest, due on January 1, 2003 (the "Promissory Note").

          Interest shall be computed on the basis of a 360-day year. If any
installment of this Promissory Note becomes due and payable on a Saturday,
Sunday or business holiday in the State of Missouri, payment shall be made no
later than the next successive business day with the same effect as though made
on the due date. On the occurrence and during the continuance of an Event of
Default (as defined below), interest shall accrue and be payable at the fixed
rate of _____% with respect to any outstanding principal hereof, any outstanding
interest and any other payment required hereunder and due.

          The Maker may not prepay all or any portion of this Promissory Note.

          If any of the events specified below shall occur (herein individually
referred to as an "Event of Default"), and in each such event, the Holder may,
at Holder's option, by notice in writing to the Maker, declare the remaining
unpaid principal balance of this Promissory Note and all accrued interest
thereon immediately due and payable in full. Such declaration shall require the
signature of the Holder or Holder's assigns in order to be effective. Each of
the following shall be an "Event of Default" under this Promissory Note:

          (a)   a default in the payment of interest or principal due hereunder;
or

          (b)   the Maker or any other person liable hereon should make an
assignment for the benefit of creditors; or

          (c)   attachment or garnishment proceedings are commenced against the
Maker or any other person liable hereon; or

          (d)   a receiver, trustee or liquidator is appointed over or execution
levied upon any property of the Maker; or

          (e)   proceedings are instituted by or against the Maker, or any other
person liable hereon under any bankruptcy, insolvency, reorganization or other
law relating to the relief of debtors, including without limitation the United
States Bankruptcy Code, as amended; or

          (f)   the Maker liquidates or dissolves; or

          (g)   the Maker commits a breach of any representation, warranty,
covenant or agreement set forth in the Agreement and Plan of Merger (as defined
below).

          All payments made hereunder shall be made in lawful currency of the
United States of America in immediately available funds. All payments made
hereunder to Holder, unless otherwise specified by Holder, shall be paid by
Maker to the Holder and the Holder shall receive his respective payment from
Maker at his address as follows:

          Mark R. Schroeder
          10470 Nall, Suite 230
          Overland Park, Kansas 66211



or at such other place, or to such bank account, as the Holder may designate in
writing. All payments made hereunder, whether as a result of acceleration, or
otherwise, shall be allocated first to costs or expenses payable hereunder, then
to accrued but unpaid interest and then to principal remaining outstanding
hereunder.

          This Promissory Note shall be governed by and construed and enforced
in accordance with the laws of the State of Missouri, without regard to conflict
of laws principles.

          This Promissory Note is made pursuant to the terms and provisions of
the Agreement and Plan of Merger, dated as of November 7, 2002, to which Maker,
Holder, Gregory J. Orman, Great Plains Energy Incorporated, and Environmental
Lighting Concepts, Inc. are parties (the "Agreement and Plan of Merger"). The
Holder acknowledges that Maker is entitled to the benefits of the Agreement and
Plan of Merger, which is hereby incorporated by reference, including, to the
extent specifically permitted by Section 6.4(c) of the Agreement and Plan of
Merger, the right of offset against the principal sum of this Promissory Note
for any and all claims that the Maker may have against the Holder under
Section 6.1 of the Agreement and Plan of Merger.

          The rights and obligations of the Maker and the Holder shall be
binding upon and inure to the benefit of the permitted successors, assigns,
heirs, administrators and transferees of the parties. Maker may not assign its
rights or obligations under this Promissory Note without the prior written
consent of the Holder.

          Should any indebtedness represented by this Note be collected at law
or in equity, or in bankruptcy or other proceedings, or should this Note be
placed in the hands of attorneys for collection, Maker agrees to pay, in
addition to the principal, premium, if any, and interest due and payable hereon,
all reasonable costs of collecting or attempting to collect this Note, including
reasonable attorneys' fees and expenses (including those incurred in connection
with any appeal).



          IN WITNESS WHEREOF, the undersigned has duly caused this Promissory
Note to be executed and delivered at the place specified above and as of the
date first written above.

INNOVATIVE ENERGY CONSULTANTS INC.

By:______________________________________

Name:____________________________________

Title:_____________________________________

 

ACKNOWLEDGMENTS



STATE OF MISSOURI          )
                                    ) ss.
COUNTY OF JACKSON        )



          On this ___ day of November, 2002, before me, _______________________
the undersigned, personally appeared ____________________, known personally to
me to be the _____________ of INNOVATIVE ENERGY CONSULTANTS INC. and that he, as
such officer, being authorized to do so, executed the foregoing instrument for
the purposes therein contained, by signing the name of the corporation by
himself as such officer.

          IN WITNESS WHEREOF, I have hereunto set my hand and affixed my
official seal on the day and year above written.



 

__________________________________________


Notary Public





My Commission Expires:

